Woodward, J.
One ground of the demurrer is, that the bill is multifarious, ambiguous, and uncertain; and it is said to be multifarious, because it unites several distinct complaints against several persons, who .are not connected with them all in the same capacity, and who are not all concerned in all the matters of complaint.. If this be so, the bill is demurrable. But the determination of the question, depends *309upon the view which is to he taken of the bill. This is in-artificially drawn, and is wanting in that fullness of statement and clearness of object, which is desirable. There is an obscurity — almost an uncertainty — whether it is intended as a bill merely to establish a lien on the property for the money advanced, or whether with that, it unites the object of setting aside the proceedings in dower, and the sale under them, and Wynkoop’s title as the purchaser. In a bill for such a lien, it was entirely proper, and perhaps necessary, to make all these persons defendants; that is, the widow, the administrator, purchaser, and the minor heirs. The complainant himself represents the three adult heirs. All these have a direct interest to be affected, except the administrator, and he represents the personalty, and was the one, to whom, as we infer,' part of the money was in fact advanced, as he was carrying on the business of the deceased. The claim being for a lien on the estate, these persons are rightfully made parties.
To prosecute this purpose, however, it is not necessary to set aside the proceedings in dower, the sale, and ’Wynkoop’s title altogether, and to hold them void. All that would be legally requisite is, to hold these subject to the lien. But if the purpose be to effect the above objects, in addition to establishing the lien, then the bill would seem to become multifarious. The proceedings in dower, and Wynkoop’s title under the sale, are essentially independent of the question of lien. Gummel, so far as regards his lien, requires only a priority over them, and does not need to call for their total avoidance. But as a claimant of title to one-half of the property, he might well ask that these proceedings be held void. In this light, however, neither the administrator, nor the minor heirs, are proper parties, whilst the widow and purchaser would be necessary. Now, there is but one thing which seems strongly to support the idea, that the bill is brought to try the question of title between the complainant and Wynkoop, and that is the prayer of the bill, that the proceedings in dower be declared void, and to give no title to Wynkoop. The tenor of the bill seems to aim at a lien, *310and although this prayer, taken literally, is too broad, yet we are inclined to think it may be limited to the above object of a lien, and to mean that the proceedings may be set aside so far as to let in the lien. This' construction would give the bill a meaning consistent with the party’s rights, and therefore, is the preferable one to adopt.
Another ground of demurrer is, that the complainant does not annex a bill of particulars to his petition; nor in any manner show how much of the money advanced, has been paid, if any; nor how much remains due. He implies that part hasbeenpaid, by the allegation that the rents received have not as yet been sufficient to discharge the debt. Every principle of legal procedure and of pleading, requires that the demand made by a suit, should be distinctly stated, and that a money demand should be shown with accuracy; and the rule would be the same when a lien is sought to secure that demand, for the lien must be for some definite sum. What if the court had decided to enter up a decree against the respondents, under this demurrer (they not answering), or what if it was called upon, under a default or confession, to decree that the administrator pay the amount due to petitioner from the proceeds of the sale to Wynkoop, for what sum could it grant a lien, or decree a payment ? The bill is defective in this respect. But this view does not stand merely upon the technical grounds suggested in the demurrer, but upon the broader base, that the plaintiff himself-alleges that he was to be repaid from the property by its rents and profits; that these have not yet been sufficient to remunerate him; and that he has settled with the administrator, and accounted for the rents; and yet he makes no statement of the result of that accounting, nor of how much he has received. On the basis of his own bill, then, without referring to the rule in pleading, he should make a showing of these matters.
The bill is defective in clearness on the question, also, as to when and to whom, these advancements were made, which were made after the death of Young. Perhaps it might be inferred reasonably, that they were to the administrator, who was carrying on the business. But there is no cer*311fainty of the correctness of this inference. And whether the money was advanced, or the improvements made, before or after the complainant went into possession under his lease; whether before or after he purchased one-half of the property from the adult heirs, is left entirely uncertain. The extent and manner of complainant’s remedy, as well as the question whether he has a remedy of the nature sought, might be much affected by these considerations. And were we obliged to determine under the present aspect of the case, whether he is entitled to a lien, we should be compelled to do it under a view the most unfavorable to the complainant. But it is sufficient to leave this question, until it may be presented under a clearer statement of facts, and to sustain the demurrer upon the points in which the bill has been before .stated to be deficient. This reverses the decision of the District Court upon the allegation of multifariousness, and affirms its decision upon the allegation of ambiguity and uncertainty. Upon the foregoing grounds, the judgment of the District Court is affirmed.